Citation Nr: 0630090	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability (claimed as degenerative disc disease at L5 and 
wedging at L1).  

2.  Entitlement to service connection for a cervical spine 
disability (claimed as C5 wedging and neck problems).  

3.  Entitlement to service connection for a disability 
related to residuals of pneumonia.  

4.  Entitlement to service connection for liver problems 
(claimed as Hepatitis C).  

5.  Entitlement to service connection for a skin disease 
(claimed as sores and boils).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In June 2002, the RO denied entitlement to service connection 
for the following claims: 1) thoracic scoliosis, 2) 
degenerative disc disease at L5 and wedging at L1, 3) C5 
wedging, 4) residuals of pneumonia, 5) hypertension, 6) liver 
problems, 7) hernia, 8) neck problems, 9) a fracture of the 
tip of the distal phalanx, right great toe, 10) residuals of 
a punctured wound, right second toe, and 11) sores and boils.  

The Board observes that while the veteran filed a timely 
Notice of Disagreement with the issues that were denied in 
the June 2002 rating decision, a review of the veteran's 
Substantive Appeal shows that he only appealed the following 
claims to the Board: degenerative disc disease at L5 and 
wedging at L1, C5 wedging, residuals of pneumonia, liver 
problems, neck problems, and sores and boils.  Note that the 
RO combined the claims of entitlement to service connection 
for C5 wedging and neck problems into one claim; the claim is 
properly stated on the cover sheet of this decision as 
entitlement to service connection for a cervical spine 
disability (claimed as C5 wedging and neck problems).  

In view of the foregoing, the five issues listed on the cover 
sheet of this decision are currently before the Board and are 
adjudicated below.  




FINDINGS OF FACT

1.  The evidence shows that the veteran is currently 
diagnosed as having a lumbosacral spine disability; however, 
there is no evidence which tends to demonstrate that the 
lumbosacral spine disability is related to the veteran's 
period of service.  

2.  The evidence shows that the veteran is currently 
diagnosed as having a cervical spine disability; however, 
there is no evidence which tends to demonstrate that the 
cervical spine disability is related to the veteran's period 
of service.  

3.  The record does not include evidence demonstrating that 
the veteran is diagnosed as having a disability associated 
with residuals of pneumonia which is related to his period of 
service.  

4.  The evidence shows that the veteran is currently 
diagnosed as having Hepatitis C; however, there is no 
evidence which tends to demonstrate that Hepatitis C with 
resultant liver damage is related to the veteran's period of 
service.  

5.  The record does not include medical evidence 
demonstrating that the veteran is diagnosed as having a skin 
disease which is related his period of service.  


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability (claimed as degenerative 
disc disease at L5 and wedging at L1) was not incurred in or 
aggravated by the veteran's period of service, nor may it be 
presumed that arthritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2006).  

2.  A cervical spine disability (claimed a C5 wedging and 
neck problems) was not incurred in or aggravated by the 
veteran's period of service, nor may it be presumed that 
arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307(a), 3.309(a) (2006).  

3.  A disability associated with residuals of pneumonia was 
not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

4.  A liver disability (claimed as Hepatitis C) was not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

5.  A skin disease (claimed as sores and boils) was not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In August 2001, prior to the RO's initial unfavorable 
decision, the veteran was provided with correspondence that 
properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He was provided 
with similar information again in July 2003 and January 2006.  
In view of the foregoing, the Board finds that there is no 
defect with respect to the timing of the August 2001 notice 
letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In March and 
April 2006, the veteran was provided with notice of the type 
of evidence that is necessary to establish a disability 
rating and effective date in the event that the claims of 
entitlement to service connection are granted.  Accordingly, 
the Board finds that the requirement set forth in Dingess 
have been met. The Board also notes that there is no 
prejudice to providing this notice after the initial 
adjudication of the claims of service connection.  In this 
regard, as the claims are denied below, any question 
regarding the assignment of a disability rating or an 
effective date is rendered moot. 

The Board concludes that the discussions contained in the 
August 2001, July 2003, and January 2006 correspondences 
complied with VA's duty to notify.  For example, the veteran 
was specifically informed of the evidence necessary to 
substantiate the claims; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received, 
and had not received, in connection with the claims; and he 
was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also informed of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also told, in essence, to submit all evidence he had n 
his possession that were relevant to his claims.

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining both 
VA and non-VA medical treatment records with the veteran's 
claims file.  Note that the veteran has not identified any 
additional evidence pertinent to the claims and there are no 
additional available records to obtain.  In view of the 
foregoing, VA's duty to assist the veteran has also been 
satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In July 2001, VA received the veteran's claims of entitlement 
to service connection.  In a statement attached to the 
veteran's application for compensation, he explained that he 
is currently diagnosed as having a spine disability, a neck 
disability, and liver problems.  In the veteran's August 2001 
statement, he maintains that he suffered from pneumonia 
during his period of service and he recalled contracting an 
infection while stationed in Germany which resulted in sores 
and boils all over his body.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Certain conditions including degenerative disc disease, i.e., 
arthritis are considered chronic and will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

The service medical records show that on pre-induction 
examination, dated in November 1967, the clinical evaluation 
of the veteran's musculoskeletal system, to include the 
spine, was normal.  There was no documentation of any liver 
condition or skin condition.  The examination was essentially 
normal.  The April 1968 service induction examination also 
reports normal clinical evaluation findings.  The April 1970 
service separation examination shows that the clinical 
evaluation of the veteran's systems were normal.  The 
associated Report of Medical History shows that the veteran 
did not indicate that he suffered from a disability related 
to the spine or the skin, and he did not report any residuals 
of pneumonia or that he experienced liver problems.  Further, 
there is no diagnosis of Hepatitis C that is associated with 
the service medical records.  

The post-service medical records include medical records from 
Stanford Medical Group, dated in May 1992; medical records 
from Woodland Clinic Medical Group and Woodland Memorial 
Hospital, dated from July 1993 to November 2000; medical 
records from the Woodland Chiropractic Clinic, dated in 
December 1999; medical records from Christus St. Elizabeth 
Family Practice Center, dated from January 2001 to June 2001; 
VA medical treatment records, dated from July 2001 to January 
2003; and the medical records associated with the Social 
Security Administration (SSA) disability and determination 
and transmittal form, dated in February 1994.  

Entitlement to Service Connection for a Lumbosacral Spine 
Disability (Claimed as Degenerative Disc Disease at L5 and 
Wedging at L1)

The veteran maintains that he is diagnosed as having a 
lumbosacral spine disability which is related to his period 
of service.  

In the veteran's August 2001 statement, he explained that he 
has back problems due to heavy lifting.  In the veteran's 
statement associated with his substantive appeal, he 
maintains that he injured his back during basic training.  It 
is his contention that a drill instructor forcefully put his 
knee into the veteran's back, and as a result, the veteran 
now has a lumbosacral spine disability, claimed as 
degenerative disc disease at L5 and wedging at L1.  (See 
Statements in Support of the Veteran's Claim, dated in June 
2003 and September 2003).  

The service medical records do not include complaints, 
findings or treatment for degenerative disc disease of the 
lumbosacral spine.  On service separation examination, dated 
in April 1970, the clinical evaluation revealed normal 
findings of the spine.  A review of the Report of Medical 
History shows that the veteran denied experiencing recurrent 
back pain.  A February 1970 radiographic report shows 
findings of thoracic scoliosis.  

It appears that the veteran may have re-enlisted in the 
United States (U.S.) Army Reserves in August 1979.  The 
actual service enlistment examination, dated in April 1979, 
shows that the veteran was diagnosed as having mild scoliosis 
of the thoracic spine, not considered disabling.  

Ultimately, the service medical records do not show that the 
veteran suffered from a chronic lumbosacral spine disability, 
to include degenerative disc disease.  

The post-service medical records include evidence of a 
current lumbosacral spine disability.  The Social Security 
Administration (SSA) records indicate that the veteran has 
been disabled since July 1991 and that the disability is 
based on a primary diagnosis of degenerative disc disease.  
The medical records associated with the SSA disability 
determination and transmittal form shows a diagnosis for 
severe spinal arthritis scoliosis of the spine and disc 
disease.  

The medical records from the Woodland Clinic Medical Group, 
dated in April 1996, shows that the veteran presented for a 
neurosurgical consultation with various complaints, one of 
which included low back pain.  The consultation report states 
that the veteran's medical history includes an injury to the 
back after falling from a tree as a child and the occurrence 
of an automobile accident, without known injury.  It is also 
noted that the veteran related that he was in the service.  
There is, however, no reference by the veteran of having 
incurred a spine disability as a result of his period of 
service.  Additional records from the Woodland Clinic Medical 
Group continue to show complaints of back pain.  

A review of the VA and non-VA medical records show that the 
veteran continued to complain of low back pain; however, none 
of these records include any evidence that would tend to 
establish a relationship between the lumbosacral spine 
disability and the veteran's period of service.  

In the first instance, the Board finds that the diagnosis of 
the lumbosacral spine disability was shown many years after 
service.  There is no evidence that the veteran was diagnosed 
as having degenerative disc disease (i.e. arthritis) of the 
spine within one year of his separation from service  
Therefore, presumptive service connection for degenerative 
disc disease of the lumbosacral spine is not warranted under 
38 C.F.R. § 3.307, 3.309 (2006).  

Secondly, the Board finds that the records do not include 
objective evidence which tends to suggest that the spine 
disability had its onset in service.  In addition to the 
existence of evidence of a current disability, the evidence 
must also include medical evidence (i.e. a medical opinion) 
that establishes a relationship between the disability and 
service.  The Board reviewed all of the veteran's post-
service medical records and the post service medical records 
only reveal a current diagnosis of a lumbosacral spine 
disability, not a relationship between the lumbosacral spine 
disability and the veteran's period of service.  

As a final note, in several correspondences, the veteran was 
provided with notification of the information and evidence 
that is necessary to substantiate the claim.  He was informed 
that the evidence must show that that there is a relationship 
between the current disability and his period of service.  To 
date, he has not submitted a medical opinion establishing 
such a relationship.  

The Board concludes that in the absence of evidence 
demonstrating that there is a relationship between the 
veteran's current diagnosis of a lumbosacral spine disability 
and the veteran's period of service, the requirements that 
are necessary to establish entitlement to service connection 
are not met.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the currently 
diagnosed lumbosacral spine disability and his period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbosacral spine 
disability (claimed as degenerative disc disease at L5 and 
wedging at L1).  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for a Cervical Spine 
Disability (Claimed as C5 Wedging and Neck Problems)

The veteran maintains that he is diagnosed as having a 
cervical spine disability which is related to his period of 
service.  

In the veteran's statement associated with his Substantive 
Appeal, he explains that the incident involving the drill 
instructor allegedly forcing his knee into his back during 
basic training contributed to the current diagnosis of the 
cervical spine disability, claimed as C5 wedging, as well as 
his neck problems.  

The service medical records are without any reference to a 
cervical spine disability.  On service separation 
examination, dated in April 1970, the clinical evaluation of 
the spine was normal.  

The post-service medical records reveal that the veteran is, 
in fact, diagnosed as having a cervical spine disability.  
The Social Security Administration (SSA) records indicate 
that the veteran has been disabled since July 1991 for Social 
Security disability purposes, and that the disability is 
based on a primary diagnosis of degenerative disc disease.  
The medical records associated with the SSA disability 
determination and transmittal form shows a diagnosis for 
severe spinal arthritis and disc disease.  

The May 1992 Orthopedic Evaluation report shows that the 
veteran was evaluated at the request of the SSA disability 
evaluation division for chronic neck pain.  The report shows 
that the veteran related that he has generally held 
employment positions in the field of heavy engine mechanic 
since his twenties and noted the onset of pain in the neck 
area since 1987.  The medical history is otherwise 
unremarkable.  The examiner stated that the history was 
obtained by the veteran and that the veteran is an adequate 
historian.  There were no records submitted for the 
examiner's review.  In pertinent part, the impression was 
chronic neck pain.  

The SSA records also include a November 1992 Adult History 
report, which shows that the veteran was hospitalized for 
arthritis of the neck.  The October 1993 Medical Assessment 
of Ability to do Work-Related Activities (Physical) shows 
that the veteran has severe spinal arthritis, scoliosis of 
the spine, and degenerative disease of the cervical spine.  

A review of the VA and non-VA medical records show that the 
veteran continued to complain of pain in the cervical spine 
and neck pain; however, none of these records include any 
evidence that would tend to establish a relationship between 
the cervical spine disability and the veteran's period of 
service.  

In the first instance, the Board finds that the diagnosis of 
the cervical spine disability was shown many years after 
service.  There is no evidence that the veteran was diagnosed 
as having degenerative disc disease (i.e. arthritis) of the 
spine within one year of his separation from service  
Therefore, presumptive service connection for degenerative 
disc disease of the cervical spine is not warranted under 38 
C.F.R. § 3.307, 3.309 (2006).  

Secondly, the Board finds that the records do not include 
objective evidence which tends to suggest that the spine 
disability had its onset in service.  In addition to the 
existence of evidence of a current disability, the evidence 
must also include medical evidence that establishes a 
relationship between the disability and service.  The Board 
reviewed all of the veteran's post-service medical records 
and the post service medical records only reveal a current 
diagnosis of a cervical spine disability, not a relationship 
between the cervical spine disability and the veteran's 
period of service.  

As a final note, in several correspondences, the veteran was 
provided with notification of the information and evidence 
that is necessary to substantiate the claim.  He was informed 
that the evidence must show that that there is a relationship 
between the current disability and his period of service.  To 
date, he has not submitted a medical opinion establishing 
such a relationship.  

The Board concludes that in the absence of evidence 
demonstrating that there is a relationship between the 
veteran's current diagnosis of a cervical spine disability 
and the veteran's period of service, the requirements that 
are necessary to establish entitlement to service connection 
are not met.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the cervical 
spine disability and his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a cervical spine 
disability (claimed as C5 wedging).  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Residuals of Pneumonia

The veteran maintains that he currently suffers from 
residuals of pneumonia.  In the statement associated with his 
Substantive Appeal, he maintains that he suffered from 
pneumonia during basic training in service and the infection 
was so severe that there was a delay in completing his basic 
training.  Thereafter, he experienced shortness of breath, 
and essentially, he believes that his lungs have been 
impaired.  

In a June 2003 statement, the veteran maintains that he was 
hospitalized for pneumonia for 3 months during his period of 
service and that he suffered from a collapsed lung during his 
period of service.  The veteran also asserts that throughout 
the years he has had problems breathing.  It his is 
contention that the service medical records should include 
documentation showing that he had pneumonia. 

The service medical records show that the veteran suffered 
from a cold in March 1969; there was no mention of a 
pneumonia infection.  The February 1970 service radiographic 
report shows that the lungs were clear.  The April 1970 
service separation examination does not show that the veteran 
suffered from residuals of pneumonia, nor is it shown that 
the veteran was ever diagnosed as having pneumonia during his 
period of service.  The Report of Medical History associated 
with service separation examination shows that he denied ever 
experiencing shortness of breath, or chronic cough, which are 
symptoms typically associated with pneumonia infections.  

The Board reviewed the post-service medical records, which 
are listed in detail above.  These records are without 
reference to a medical history which is significant for 
pneumonia during the veteran's period of service.  In fact, 
at the time the veteran was evaluated for purposes of SSA 
disability in May 1992, the examiner stated that, with the 
exception of the veteran's orthopedic complaints, the 
veteran's medical history was unremarkable.  The evidence 
does not include complaints of symptoms that have been 
considered by a medical professional to be residuals of a 
pneumonia infection.  

The records from Woodland Clinic Medical Group, dated from 
December 1998 to October 2000, show that the veteran never 
complained of a residual disability related to an in-service 
pneumonia infection.  

The Board initially notes that the veteran's contentions are 
not supported by the evidence of record.  The Board reviewed 
all of the veteran's post-service medical records and finds 
that the post-service medical records do not reveal that the 
veteran is currently diagnosed as having residuals of an in-
service pneumonia infection.  The post-service medical 
records detailed above are without reference to a medical 
history which is significant for pneumonia during the 
veteran's period of service.  

Secondly, the Board concludes that the evidence does not 
demonstrate that the veteran is currently diagnosed as having 
a disability associated with residuals of pneumonia.  As a 
reminder, in order to establish entitlement to service 
connection, the evidence must include a medical diagnosis of 
a current disability.  In the veteran's case, there is no 
evidence of a current disability associated with residuals of 
pneumonia.  

In the absence of evidence of a current disability, it 
naturally follows that there is no evidence of a relationship 
between a current diagnosis of a disability associated with 
residuals of an in-service pneumonia infection and the 
veteran's period of service.  Therefore, the requirements 
that are necessary to establish entitlement to service 
connection are not met.  

As a final note, in several correspondences, the veteran was 
provided with notification of the information and evidence 
that is necessary to substantiate the claim.  He was informed 
that the evidence must show that that there is a relationship 
between the current disability and his period of service.  To 
date, he has not submitted evidence of any current residuals 
of an in-service pneumonia infection.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between a current 
disability associated with residuals of in-service pneumonia 
infection and his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of pneumonia.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Liver Problems (Claimed 
as Hepatitis C)

The veteran maintains that he is currently diagnosed as 
having Hepatitis C which is related to his period of service.  

It is his contention that he contracted Hepatitis C at the 
time he underwent induction into service while receiving 
inoculations and immunization shots.  It is his belief that 
while standing in line to receive inoculations and 
immunizations shots, the service men in front of him in line 
were injected and some would bleed which would cause blood to 
be transferred from the air pressure gun that was used to the 
veteran.  In the statement associated with the Substantive 
Appeal, the veteran related that he has never been an 
intravenous drug user and he has never had a blood 
transfusion.  

The service medical records are without any reference of 
Hepatitis C.  The clinical evaluations at the time of the 
veteran's service separation examination were normal.  
However, the post-service medical records show that the 
veteran is diagnosed as having Hepatitis C.  

The medical records from Woodland Clinic Medical Group, dated 
in December 1994, shows that the veteran had a history that 
was significant for hepatic transaminases in July and that 
the etiology of the findings was unknown.  At that time he 
denied parenteral drug use.  In pertinent part, the 
impression noted elevated hepatic tansaminases of uncertain 
etiology-consider gallbladder disease.  

The October 1995 record from Woodland Clinic Medical Group 
shows that the veteran tested positive for Hepatitis C.  This 
record states that the veteran's only risk factor is 
intravenous drug use during his period of service from 1968 
to 1970.  It is noted that the last time that the veteran 
donated blood was during his period of service; the veteran 
did not have any drug use in the interim.  

The Board reviewed all of the post-service medical records 
showing findings for Hepatitis C; these records, however, do 
not include evidence of a medical opinion which tends to link 
the current diagnosis of Hepatitis C to include any liver 
damage or disease, to the veteran's period of service.  

In view of the foregoing, the Board finds that there is no 
competent medical evidence to support the veteran's 
contention that he incurred Hepatitis C, to include any 
resultant liver damage, during his period of service.  

In the absence of competent medical evidence showing that the 
veteran has hepatitis C, to include associated liver damage 
due to service, the requirements necessary to establish 
service connection are not met.  In several correspondences, 
the veteran was provided with notification of the information 
and evidence that is necessary to substantiate the claim.  He 
was informed that the evidence must show that that there is a 
relationship between the current disability and his period of 
service.  To date, he has not submitted a medical opinion 
establishing such a relationship.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of Hepatitis C and his period of service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for Hepatitis C.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service connection for Skin Disease (Claimed 
as Sores and Boils)

The veteran maintains that he is entitled to service 
connection for a skin disease that he incurred during his 
period of service.  

In the veteran's August 2001 statement in support of the 
claim, he maintains that while he was in Germany during his 
period of service, he contracted an infection from exposure 
to contaminated water and thereafter he broke out with a skin 
ailment, claimed as sore boils.  

In the statement associated with the veteran's Substantive 
Appeal, the veteran stated that while he was in Germany 
during his period of service he sought treatment in sick call 
for a breakout of sores and boils.  In this statement, he 
explains that the physician attributed the sores and boils to 
his contact with the water on the base and that he was 
prescribed medication; thereafter, the condition was stable.  
He further explains that the condition involving the sores 
and boils was never completely resolved and that his skin 
currently has sores and boils for which he takes over the 
counter medication.  

The service medical records are without any reference to a 
skin disease during the veteran's period of service.  There 
are no complaints, findings or treatment of sores or boils 
during service, nor is it shown that the veteran was 
hospitalized for a skin condition in service.  The April 1970 
service separation examination shows that the clinical 
evaluation of the veteran's skin was normal.  

The post-service medical records do not show that the veteran 
is diagnosed a having a skin disease or skin disability.  The 
VA medical treatment record, dated in July 2001, shows that 
the veteran's skin was essentially evaluated as normal as it 
is noted that the there was no rash or unusual lesions of the 
skin.  None of the other post-service medical records 
contradict these findings.  

The Board reviewed all of the post-service medical records 
and determines that the other post service-medical records 
that are stated in detail above do not show that the veteran 
complained of a skin disease.  Further, the records do not 
include a diagnosis of a skin disease; therefore, it 
naturally follows that there is no evidence of relationship 
between a current diagnosis of a skin disease and the 
veteran's period of service.  

As a final note, in several correspondences, the veteran was 
provided with notification of the information and evidence 
that is necessary to substantiate the claim.  He was informed 
that the evidence must show that that there is a relationship 
between the current disability and his period of service.  To 
date, he has not submitted evidence of a current skin disease 
or disability.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer a skin disease that he 
incurred during his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a skin disease.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbosacral spine 
disability (claimed as degenerative disc disease at L5 and 
wedging at L1) is denied.  

Entitlement to service connection for a cervical spine 
disability (claimed a C5 wedging and neck problems) is 
denied.  

Entitlement to service connection for residuals of pneumonia 
is denied.  

Entitlement to service connection for liver problems is 
denied.  

Entitlement to service connection for skin disease (claimed 
as sores and boils) is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


